THE NEW IRELAND FUND, INC. c/o BNY Mellon Investment Servicing (US) Inc. One Boston Place, 34th Floor Boston, Massachusetts 02109 June 4, 2012 United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Attention:Edward Bartz Re: The New Ireland Fund, Inc. (the "Company") File No.: 811-05984 Dear Mr. Bartz: In response to your inquiry of May 31, 2012 with respect to the Compromise and Standstill Agreement dated May 10, 2012 among the Company, Bulldog Investors, Brooklyn Capital Management LLC, Philip Goldstein and Andrew Dakos, this letter confirms that no consideration was given by the Company pursuant to that agreement except for the terms specified therein. Sincerely, /s/ Peter J. Hooper Peter J. Hooper Chairman of the Board
